Citation Nr: 1400960	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-37 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected residuals, traumatizing contusion left knee with incision and drainage of cellulitis and recurrent prepatellar bursitis abscess, with spurring of the left patella and extensive scar.  

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected residuals, traumatizing contusion left knee with incision and drainage of cellulitis and recurrent prepatellar bursitis abscess, with spurring of the left patella and extensive scar.  

3.  Entitlement to service connection for left knee neuropathy, to include as secondary to the service-connected residuals, traumatizing contusion left knee with incision and drainage of cellulitis and recurrent prepatellar bursitis abscess, with spurring of the left patella and extensive scar.  



REPRESENTATION

Veteran represented by:	Mark M. Dobson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO.  

In November 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

By rating decision dated May 2013, the RO granted service connection for posttraumatic stress disorder and assigned a 30 percent disability rating.  

In addition to the paper claims file, there is a Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  

The appeal is remanded to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The record reflects that there are outstanding records which may be pertinent to the Veteran's claims on appeal.  

In this regard, the Veteran indicated that he submitted a copy of an examination report from Dr. N. S. prior to the November 2011 hearing.  The examination report was not associated with the claims file.  There is no indication that efforts were made to obtain the examination report or private treatment records from Dr. N. S., to include providing the Veteran with an authorization for release of information form for VA to obtain the records.  

Any relevant written opinion or other notation provided in the examination report, if available, is potentially supportive of the Veteran's claim.  The Board, therefore, finds that copies of any outstanding non-VA examination report or treatment records, including from Dr. N. S., should be obtained and associated with the claims file.  

As the claims file currently indicates that the Veteran receives ongoing treatment from VA, the RO should also obtain and associate with the claims file all outstanding VA treatment records pertinent to his claim, to include from September 2003.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to contact the Veteran so that he can fully identify any healthcare provider who treated him for his claimed lumbar spine, left hip and left knee disorders.  This should include the previously noted Dr. N. S.  After securing any necessary authorization from him, the RO should obtain copies of all previously unobtained records from any identified treatment source, to include the examination report from Dr. N. S. submitted prior to the November 2011 hearing, and any outstanding VA treatment records referable to the lumbar spine, left hip and left knee disorders.

The Veteran also should be notified that he may submit medical evidence or treatment records in support of this claim.  

2.  The RO then should undertake any additional development deemed necessary based upon the receipt of the additional records, to include obtaining a supplemental medical opinion or examination to determine the nature and likely etiology of the claimed back disorder or left hip disability or disability manifested by left knee neuropathy; specifically whether it is at least as likely as not that any current back or left hip disability or left knee disability manifested by neuropathy are caused or aggravated by the service-connected residuals, traumatizing contusion left knee with incision and drainage of cellulitis and recurrent prepatellar bursitis abscess, with spurring of the left patella and extensive scar.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


